DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, “as claimed in the preceding claim” should be changed to --as claimed in claim 1--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the external control unit” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takai et al. (U.S. Patent Application Publication 2016/0087813).
Regarding claims 1, 2, 11, Takai et al. disclose (Figs. 1 and 2) a sensor comprising at least one sensor chip (30; [0040] imaging device) for detecting a radiation and an electronics unit (10) with a digital, bidirectional connection line (CB) and with a standby control circuit (12), as well as with an active status line (L, 11), wherein the connection line is configured to be connected to an external activation unit (20) and the standby control circuit is configured to determine whether the connection line is externally addressed (S12) by the activation unit when the connection line is not addressed (S19) by the active status line, and precisely then to place the sensor in a standby mode ([0067]; S20).  Since the same structure is disclosed by Takai et al. the connection line is in an open-drain mode as claimed.
Allowable Subject Matter
Claims 3-10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH LUU/Primary Examiner, Art Unit 2878